Exhibit 10.9



EXECUTION COPY



LIMITED WAIVER TO

LOAN AND SECURITY AGREEMENT



THIS LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT (this “Waiver”),

dated as of May 21, 2020 (the “Effective Date”), is entered into by and between
Exela Receivables 1, LLC, a Delaware limited liability company (“Borrower”),
Exela Technologies, Inc., a Delaware corporation, as servicer (“Initial
Servicer”) and as performance guarantor (“Performance Guarantor”), Exela
Receivables Holdco, LLC, a Delaware limited liability company, as pledgor
(“Pledgor” and, together with Borrower, Initial Servicer and Performance
Guarantor, “Loan Parties”), the persons from time to time party to the Loan
Agreement (as defined below) as lenders (“Lenders”), and TPG Specialty Lending,
Inc., a Delaware corporation (“TSL”), as administrative agent for the Lenders
(in such capacity, “Administrative Agent”).



RECITALS



WHEREAS, Borrower, Initial Servicer, Lenders, Administrative Agent and PNC Bank,
National Association are parties to that certain Loan and Security Agreement,
dated as of January 10, 2020 (as amended, modified or supplemented from time to
time, the “Loan Agreement”).



WHEREAS, Borrower, Initial Servicer, Parent, Performance Guarantor, Pledgor, the
Originators, the Administrative Agent, the Lenders and the LC Bank are parties
to that certain Amended and Restated Forbearance Agreement, dated as of May 18,
2020 (as further amended, modified or supplemented from time to time, the
“Amended and Restated Forbearance Agreement”).



WHEREAS, an Initial Servicer Default exists pursuant to Section 9.04(a) of the
Loan Agreement as a result of the existence of certain Events of Default (as set
forth in the Amended and Restated Forbearance Agreement) (the “Existing Initial
Servicer Default”);



WHEREAS, in addition, the “Specified Defaults” referenced in the Amended and
Restated Forbearance Agreement have occurred under the Loan Agreement (such
defaults the “Original Defaults”);



WHEREAS, from time to time, prior to the date hereof, Collections in an amount
exceeding the Targeted Interim Collection Account Deposit Amount at such time
may have been deposited in Interim Collection Accounts (any Unmatured Events of
Default or Events of Default arising therefrom, the “Additional Defaults” and,
together with the Original Defaults, the “Specified Defaults”)



WHEREAS, Borrower and Initial Servicer have requested that Administrative Agent
and Lenders waive the Specified Defaults; and



WHEREAS, Administrative Agent and Lenders have agreed to waive the Specified
Defaults on the terms and subject to the conditions set forth in this Waiver.



AGREEMENT







Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:



ARTICLE I



Definitions



Capitalized terms used in this Waiver are defined in the Loan Agreement unless
otherwise stated.



ARTICLE II



Conditions Precedent



The effectiveness of this Waiver is subject to the satisfaction of the following
conditions precedent in a manner satisfactory to Administrative Agent, unless
specifically waived in writing by Administrative Agent:



1.         Administrative Agent shall have received this Waiver duly executed by
Borrower and the Initial Servicer;



2.         No Event of Default, Unmatured Event of Default, Unmatured Initial
Servicer Default or Initial Servicer Default (other than the Existing Initial
Servicer Default and Specified Defaults) shall have occurred and be continuing;



3.         Borrower’s and Initial Servicer’s representations and warranties set
forth herein and in the Loan Agreement shall be true and correct in all material
respects, except for such representations and warranties that there is no Event
of Default, Unmatured Event of Default, Unmatured Initial Servicer Default or
Initial Servicer Default to the extent such representations and warranties
relate to the Existing Initial Servicer Default and Specified Defaults; and



4.         All corporate proceedings taken in connection with the transactions
contemplated by this Waiver and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent.



ARTICLE III



Limited Waiver



3.1       Limited Waiver of Specified Defaults.



(a)        The Borrower and the Initial Servicer have requested that the
Administrative Agent and the Lenders waive the Specified Defaults pursuant to
Section 14.01 of the Loan Agreement.





2

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

(b)        Subject to the satisfaction of the conditions precedent set forth in
Article II above, effective as of the Effective Date, the Administrative Agent
and Lenders hereby waive each of the Specified Defaults. For the avoidance of
doubt, there shall be no waiver of the Existing Initial Servicer Default;
provided that no Existing Initial Servicer Default shall exist and be continuing
and shall be hereby waived on and after delivery of all reports required to be
delivered pursuant to Section 8.01(a)(i) and Section 8.01(a)(ii) of the Loan
Agreement; provided further, that as of such date (i) no other Initial Servicer
Default exists and (ii) Liquidity as of each of the preceding 45 calendar days
has exceeded $60,000,000.



3.2       No Waiver. The waiver set forth in Section 3.1 of this Waiver is
limited to the items specifically referenced therein. Except as specifically set
forth in Section 3.1 of this Waiver, nothing contained in this Waiver or any
other communication between Administrative Agent, any Loan Party and/or any
Lender shall be or be deemed a consent or waiver of the Existing Initial
Servicer Default or any other past, present or future condition, violation,
Unmatured Event of Default or Event of Default of Borrower or Initial Servicer
under the Loan Agreement or any other Transaction Document. Administrative Agent
and the Lenders hereby expressly reserve any rights, privileges and remedies
under the Loan Agreement and each other Transaction Document (including any and
all rights to be indemnified thereunder) and applicable law that Administrative
Agent or the Lenders may have with respect to any condition, violation,
Unmatured Event of Default or Event of Default, and any failure by
Administrative Agent or the Lenders to exercise any right, privilege or remedy
as a result of any such condition, violation, Unmatured Event of Default or
Event of Default shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of Administrative
Agent or the Lenders, except as set forth herein, at any time to exercise any
right, privilege or remedy in connection with the Loan Agreement or any other
Transaction Document, (ii) amend or alter any provision of the Loan Agreement or
any other Transaction Document or any other contract or instrument, or (iii)
constitute any course of dealing or other basis for altering any obligation of
any Loan Party, or any rights, privilege or remedy of Administrative Agent or
the Lenders under the Loan Agreement or any other Transaction Document or any
other contract or instrument.



3.3       Each Loan Party is hereby notified that irrespective of (i) any
waivers or consents granted by Administrative Agent or Lenders regarding the
Loan Agreement or any other Transaction Document, (ii) any previous failures or
delays of Administrative Agent or Lenders in exercising any right, power or
privilege under the Loan Agreement or any other Transaction Document, or (iii)
any previous failures or delays of Administrative Agent or Lenders in the
monitoring or in the requiring of compliance by any Loan Party with their
duties, obligations, and agreements in the Loan Agreement and the other
Transaction Documents, each Loan Party will be expected to comply strictly with
its duties, obligations and agreements under the Loan Agreement and the other
Transaction Documents except as expressly set forth herein.



ARTICLE IV



Ratifications, Representations; Warranties; Release of Claims



4.1      Ratifications. The terms and provisions set forth in this Waiver shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the other Transaction Documents, and, except as expressly modified
and superseded by this Waiver, the





3

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

terms and provisions of the Loan Agreement and the other Transaction Documents
are ratified and confirmed and shall continue in full force and effect.
Borrower, Initial Servicer, Guarantor, Pledgor, Lenders and Administrative Agent
agree that the Loan Agreement and the other Transaction Documents shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Each such party agrees that this Waiver is not intended to and shall not
cause a novation with respect to any or all of the obligations under the Loan
Agreement or any of the other Transaction Documents and (a) each of Borrower and
Initial Servicer hereby affirms its obligations under the Loan Agreement and the
other Transaction Documents, including without limitation with respect to any
Borrower Obligations accrued and outstanding as of the date hereof,

(b) Guarantor hereby affirms its obligations under the Performance Guaranty and
(c) Pledgor hereby affirms its obligations under the Pledge and Guaranty
Agreement.



4.2       Representations and Warranties. Each of Borrower and Initial Servicer
hereby represents and warrants to Administrative Agent that (a) the execution,
delivery and performance of this Waiver and any and all other Transaction
Documents executed and/or delivered in connection herewith have been authorized
by all requisite action (as applicable) on the part of such Person and will not
violate the organizational documents of such Person; (b) the execution, delivery
and performance of this Waiver and any and all other Transaction Documents
executed and/or delivered in connection herewith has been fully and validly
authorized by such Person; (c) other than the Existing Initial Servicer Default
and Specified Defaults, no Unmatured Event of Default or Event of Default under
the Loan Agreement has occurred and is continuing; (d) other than the Existing
Initial Servicer Default and Specified Defaults, each of Borrower and Initial
Servicer is in full compliance in all material respects with all covenants and
agreements contained in the Loan Agreement and the other Transaction Documents
and (e) except as disclosed to Administrative Agent, none of Borrower or Initial
Servicer has amended any of its organizational documents since the date of the
Loan Agreement.



4.3       Release of Claims.



(a)        In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of each of their respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent and Lenders, their
successors and assigns, their present and former shareholders, affiliates,
subsidiaries, divisions, and predecessors, and the respective directors,
officers, attorneys, employees, agents and other representatives of each of the
foregoing (Administrative Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, each Loan
Party or any of their successors, assigns, or other legal representatives now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
arising at any time based on facts or circumstances in existence on or prior to
the date of this Waiver and are for or on account of, or in





4

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

relation to, or in any way in connection with any of the Loan Agreement, or any
of the other Transaction Documents or transactions thereunder or related
thereto.



(b)        Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.



(c)        Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.



(d)        Each Loan Party, on behalf of itself and its respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by each Loan
Party or any other Person pursuant to this Section 4.3. If any Loan Party or any
of their respective successors, assigns or other legal representatives violates
the foregoing covenant, each Loan Party, for itself and its successors, assigns
and legal representatives, agrees to pay, jointly and severally, in addition to
such other damages as any Releasee sustains as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.



ARTICLE V



Miscellaneous Provisions



5.1       Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Transaction Document,
including, without limitation, any document furnished in connection with this
Waiver, shall survive the execution and delivery of this Waiver and the other
Transaction Documents, and no investigation by Administrative Agent or any
Lender or any closing shall affect the representations and warranties or the
right of Administrative Agent and each Lender to rely upon them.



5.2       Expenses of Administrative Agent. As provided in the Loan Agreement,
Borrower agrees to pay actual and reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, and
execution of this Waiver and the other Transaction Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of legal counsel,
and all reasonable and documented costs and expenses incurred by Administrative
Agent and each Lender in connection with the enforcement or preservation of any
rights under the Loan Agreement or any other Transaction Documents, including,
without, limitation, the reasonable costs and fees of legal counsel.



5.3       Severability. Any provision of this Waiver held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Waiver and the effect thereof shall be confined
to the provision so held to be invalid or unenforceable.





5

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

5.4       Successors and Assigns. This Waiver is binding upon and shall inure to
the benefit of Administrative Agent and each Lender, and Borrower and Initial
Servicer, and their respective successors and assigns, except that Borrower and
Initial Servicer may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent.



5.5       Counterparts. This Waiver may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Waiver may be executed by facsimile transmission, which facsimile signatures
shall be considered original executed counterparts for purposes of this Section
5.5, and each party to this Waiver agrees that it will be bound by its own
facsimile signature and that it accepts the facsimile signature of each other
party to this Waiver.



5.6       Effect of Waiver. No consent or waiver, express or implied, by
Administrative Agent to or for any breach of or deviation from any covenant or
condition by Borrower or Initial Servicer shall be deemed a consent to or waiver
of any other breach of the same or any other covenant, condition or duty.



5.7       Headings. The headings, captions, and arrangements used in this Waiver
are for convenience only and shall not affect the interpretation of this Waiver.



5.8       Applicable Law. THIS WAIVER AND ALL OTHER TRANSACTION DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



5.9       Effectiveness. This Waiver shall become effective upon the execution
thereof by all parties, and shall cease to be effective (and the provisions of
the Loan Agreement and each other Transaction Document amended hereby shall
revert to those in existence prior to the execution of this Waiver) at the close
of business on May 25, 2020 if the Borrower has not paid in full by May 25, 2020
all costs and expenses of the Administrative Agent (including fees of legal
counsel to the Administrative Agent) invoiced on or before May 22, 2020.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been executed and is effective as of the
date fust above-written.



BORROWER:







EXELA RECEIVABLES 1, LLC











By:

/s/ Andrej Jonovic



Name:

Andrej Jonovic



Title:

authorized signatory







INITIAL SERVICER AND PERFORMANCE GUARANTOR:







EXELA TECHNOLOGIES, INC.











By :

/s/ Erik Mengwall



Name:

Erik Mengwall



Title:

Secretary







PLEDGOR:







EXELA RECEIVABLES HOLDCO, LLC











By :

/s/ Andrej Jonovic



Name:

Andrej Jonovic



Title:

authorized signatory





S-1

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:







TPG SPECIALTY LENDING, INC.











By:

/s/ Robert (Bo) Stanley



Name:

Robert (Bo) Stanley



Title:

President











LENDERS:







TPG SPECIALTY LENDING, INC.











By:

/s/ Robert (Bo) Stanley



Name:

Robert (Bo) Stanley



Title:

President











PNC BANK, NATIONAL ASSOCIATION







By:

/s/ Mark Falcione



Name:

Mark Falcione



Title:

Executive Vice President



S-2

Limited Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------